DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1,3-18 is/are pending in this instant application. Claim(s) 1, 3-6, 9-10, 14-16 is/are amended. Claim(s) 2 is/are cancelled. Claim(s) 17-18 is/are newly added.

Allowable Subject Matter
Claims 1, 3-18 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, 
A lens apparatus attachable to and detachable from a camera body, the lens apparatus comprising:
wherein the acquisition unit calculates a deviation from a target subject distance resulting from a lag in movement of at least one of the plurality of lens units, and determines the current subject distance based on the deviation.

Regarding claim 9, 
A lens apparatus attachable to and detachable from a camera body, the lens apparatus comprising:


Claim 16, and 18 have substantively similar allowable feature like claims 1, and 9 respectively and thus allowable for same/similar reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697